                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                                1:18-cv-00180-FDW

ALSTON FLETCHER BRANCH HARRIS             )
                                          )
            Plaintiff,                    )
                                          )
vs.                                       )                           ORDER
                                          )
CLEVELAND F. RIDDLE, et al.,              )
                                          )
            Defendants.                   )
_________________________________________ )

       THIS MATTER before the Court on Plaintiff’s Motion for Order Compelling Discovery.

[Doc. 31].

       Pursuant to the Pretrial Order and Case Management Plan (PTOCMP), the discovery

deadline in this case was April 25, 2019. [Doc. 23 at 1]. The deadline for dispositive motions was

extended by the Court on Defendants’ motion to July 9, 2019. [Doc. 3]. Defendants filed their

motion for summary judgment on this date.

       In the motion before the Court, dated June 30, 2019 and filed on July 5, 2019, the Plaintiff

seeks an order from the Court compelling Defendants to answer Plaintiff’s discovery request.

Plaintiff states that he sent the twenty (20) interrogatories attached to his motion to Defendants on

March 7, 2019 “but [has] not yet received [sic] an answer.” [Doc. 31].          The document with

Plaintiff’s interrogatories is unlabeled and has no case caption and no certificate of service

attached. At the bottom of the second page, it is dated and signed in black ink, whereas the

remainder of the unlabeled document is written in blue ink. [Id. at 2-3]. Further, Plaintiff failed

to comply with Rule 37(a)(1) of the Federal Rules of Civil Procedure, Local Rule 7.1(b), and the

PTOCMP in that Plaintiff did not include a certification that he consulted with Defendants’ counsel
about the allegedly outstanding discovery request before filing his motion to compel. [Doc. 23 at

4].

        In response to Plaintiff’s motion to compel, Defendants aver that they have no copy of

Plaintiff’s interrogatories in their computer or paper files. Defendants also argue that timely

consultation by the Plaintiff would have revealed that Defendants did not have a copy of Plaintiff’s

interrogatories in their files. [Doc. 31 at 2].

        The Court, in its discretion, will deny Plaintiff’s motion. If Plaintiff served Defendants the

discovery request on March 7, 2019, Defendants responses would have been due in ample time to

consult with Defendants before the close of discovery in this case on April 25, 2019. Plaintiff,

instead, waited nearly three months after the responses would have been due before filing a motion

to compel, which was filed only four days before the dispositive motions deadline.

        IT IS, THEREFORE, ORDERED that:

        Plaintiff’s motion to compel [Doc. 31] is DENIED.



                                         Signed: July 29, 2019




                                                    2
